Citation Nr: 0005827	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hysterectomy.

2.  Entitlement to service connection for fibrocystic breast 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for hysterectomy and fibrocystic breast 
disease.


FINDINGS OF FACT

1.  Competent evidence of a nexus between hysterectomy and 
service is not of record.

2.  Competent evidence of a nexus between fibrocystic breast 
disease and service is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for hysterectomy is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for fibrocystic breast 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that service connection is warranted for 
hysterectomy and fibrocystic breast disease.  She states that 
her hysterectomy is related to service because she had 
complications with her right ovary in service.  She further 
states that she developed fibrocystic breast disease as a 
result of an injection she received to treat left breast 
tenderness while in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  "With chronic disease shown as such in service . . 
. , subsequent manifestations of the same chronic disease . . 
. are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  Id.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  The claimant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual" that a claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a claimant must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Grottveit, 5 Vet. App. at 93.
 
The United States Court of Appeals for Veterans Claims (the 
Court) has stated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The evidence of chronic disease must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  Id.  

The appellant has not claimed that hysterectomy or 
fibrocystic breast disease arose under a combat situation.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) 
(West 1991) is not warranted.

The service medical records reveal that the appellant 
sustained a human bite to her left breast prior to service.  
Her entrance examination revealed that she had a scar on her 
left breast.  In July 1969, she complained of itching on her 
left breast for the last four months.  She was noted to have 
a cutaneous breast lesion at that time secondary to the bite.  
When she underwent a pelvic examination in October 1969, the 
examiner noted that her right ovary was not palpable.  The 
appellant later complained of tenderness in the right ovary 
area.  That same month, the appellant a superficial mass was 
noted in her left breast.  It was noted that she was given an 
injection.  In November 1969, the appellant tested positive 
for being pregnant.  The examiner stated that the appellant's 
uterus was slightly enlarged.  In a December 1969 separation 
examination, the examiner noted that the appellant had a 
keloid in her left breast secondary to human bite.

The appellant was first diagnosed with fibrocystic breast 
disease in January 1981.  The mass in her left breast was 
taken out at that time.  In April 1985, the appellant 
underwent a hysterectomy.  The appellant had been having 
chronic pelvic pain and increasingly heavy periods with clots 
over the past several months.  It was determined that she had 
a fibroid uterus, pelvic adhesions had caused the chronic 
pelvic pain and refractory hypermenorrhea.  In a December 
1997 VA examination report, the VA examiner entered a 
diagnosis of fibrocystic breast disease.

The Board has reviewed the evidence of record and finds that 
the appellant's claims for service connection for 
hysterectomy and fibrocystic breast disease are not well 
grounded.  See Epps v. Gober, 126 F.3d at 1468-69.  The 
appellant has brought forth evidence that she underwent a 
hysterectomy and that she has a diagnosis of fibrocystic 
breast disease.  At the time of the diagnoses of fibrocystic 
breast disease and at the time of the April 1985 
hysterectomy, the examiners offered no comment or opinion 
concerning the etiology for the cause of the hysterectomy or 
the etiology of the diagnosis of fibrocystic breast disease.  
Although the appellant has brought forth competent evidence 
of having undergone a hysterectomy and a diagnosis of 
fibrocystic breast disease, she has not brought forth 
competent evidence of a nexus between the hysterectomy and 
service or a nexus between the diagnosis of fibrocystic 
breast disease and service.

The Board is aware that in the January 1981 VA 
hospitalization summary report, wherein the VA examiner 
entered a diagnosis of fibrocystic breast disease, he stated 
that the appellant had had the breast mass for 11 years.  
Such statement does not provide a nexus to service.

Although the appellant has stated that she thinks that her 
hysterectomy was a result of problems with her right ovary in 
service and the finding of an enlarged uterus in service, she 
is a lay person, and she does not have the competence to make 
a medical diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The same analysis applies to her allegation that the 
diagnosis of fibrocystic breast disease is related to 
service.  Again, she is not competent to make a medical 
diagnosis.  See id.  The appellant's own, unsupported opinion 
does not give rise to well-grounded claims.  The appellant 
had not submitted well-grounded claims for service connection 
and thus VA has no duty to assist the appellant in the 
development of her claims.  See Epps v. Gober, 126 F.3d at 
1468-69. 

The appellant's representative has requested that if the 
Board concludes that the appellant's claims are not well 
grounded, the Board must ensure that the RO has complied with 
the provisions of the M21-1 which require full development of 
all claims prior to the well-grounded determination.  
However, in Morton v. West, 12 Vet. App. 477, 485 (1999), the 
Court held that the cited manual provisions were in direct 
contravention of the command of 38 U.S.C.A. § 5107 and thus 
the provisions of the M21-1 were void.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in April 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) aff'd, 126 F.3d 1464 (Fed. Cir. 
1997) (§ 5103(a) duty attaches only where there is an 
incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

Additionally, the Board finds that its discussion above 
informs the appellant of the requirements for the completion 
of her application for the claims for service connection for 
hysterectomy and fibrocystic breast disease.


ORDER

Service connection for hysterectomy is denied.

Service connection for fibrocystic breast disease is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

